DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

    PNG
    media_image1.png
    233
    161
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
3.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.      This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.      Claims 1, 2, 3, 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al (JP 2017/177400)  in view of Klinefelter.

    PNG
    media_image2.png
    440
    812
    media_image2.png
    Greyscale


As to claims 1 and 9,   Yoneyama et al discloses a thermal transfer printing apparatus and a corresponding method, the printing apparatus comprising: 
              a first feeding unit feeding a transfer sheet (card 5 in one of the disclosed embodiment); 
             a second feeding unit feeding a thermal transfer sheet (Fig. 1, element 7) including a colorant layer disposed on one surface of a base material; 
            a printing unit (10)  heating the thermal transfer sheet based on image data and transferring an ink of the colorant layer onto the transfer sheet (card 5)  to form an image; and 
          a transfer unit (printing unit 10 including thermal head 8 and platen 9) heating the intermediate transfer medium and transferring the transfer layer having the image formed thereon onto a principal surface and a side face of a card.  See paragraph [022] of the translation.

	Yoneyama et al differs from the claim in that the image is directed printed onto the transfer sheet instead of an intermediate transfer medium including a transfer layer that is disposed on one surface of a substrate in such a manner as to be peelable from the substrate.

	However, it is submitted that the use of an intermediate transfer sheet is well known in the art as seen in Klinefelter which discloses a printer using an intermediate transfer sheet (14) including a backing layer (56) and an image receiving layer (50).  See Figs 4 and 5. 

	Klinefelter also discloses a transfer unit (41) for heating the intermediate transfer sheet (14) and transferring the transferrable image receiving layer onto a card (32) .


    PNG
    media_image3.png
    744
    878
    media_image3.png
    Greyscale

	
	Therefore it would have been obvious to one in the art to modify the printer of Yoneyama et al with the teaching of Klinefelter regarding the use of an intermediate transfer medium so that the combination can be used to print on various printing substrates.


As to claims 2, 3, 4, the combination of Yoneyama et al and Klinefelter does not explicitly teach the specifics of the transfer unit as required in the claim -wherein the transfer unit 
	
	However, given the general teaching of Yoneyama et al of transferring the image onto the principal surface(s) and the side end surface of the transfer sheet (card 5), it would  have been obvious to one in the art to modify the transfer unit of Klinefelter with heating transfer rollers to enable the transfer of images onto both the principal surfaces and end surface of a transfer medium.

Allowable Subject Matter
8.      Claims 5, 6, 7, 8, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.     The following is a statement of reasons for the indication of allowable subject matter:  The above-identified claims are allowable because of the inclusion of the limitations further recited in the claims.




10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853